Title: To John Adams from William Tudor, Jr., 10 February 1823
From: Tudor, William, Jr.
To: Adams, John


				
					Dear & Venerable President,
					Oaklands. Gardiner. Feby. 10th. 1823.
				
				Your most kind & approving letter, respecting “the life of James Otis,” I received the day before I left town to pass a few weeks with my friends in this mansion. I had not an opportunity at the moment to return you my thanks, but I cannot resist troubling you with them now. My anxiety was great to know your opinion, and as you beyond all other men living or dead, was the best qualified to judge of the correctness of my work, the condescension & favor you have shewn it most deeply oblige me. And though I must perhaps attribute your sanction in part to the goodwill, that you would  be apt to shew towards the son of a former friend, still it gives me the highest satisfaction, and will in a great degree prepare me to receive with indifference any unfavorable strictures it may receive from the rest of the world.Since my arrival here I have begun to read Botta’s history of the American war, which I had before only glanced at. The work certainly has great merit, tho’ it is not without errors. One of these has struck me so much, that I beg to ask your opinion of it, for though it seems to me a mistake of some magnitude, the author may perhaps be right and I may have been in the wrong. In  the 40th page & two or three following ones, he attributes in no small degree the uneasiness that arose in the Colonies after the peace of 1763 to the efforts of French agents, who traversed the colonies in all directions, and did every thing to excite the ill will of the people towards England & to stir them up to resistance. Now it is my impression that this is bringing in French agency at least ten years before it was actually employed; and that the French had no more connection with conduct of parties in Massachusetts at this period & long afterwards, than the Chinese. My impression has always been that the French hardly sent any agents among us till after 1774 at least & perhaps not till after 1776. But this is a curious part of history, and I should be very glad to know your opinion, respecting the period when the French began actively, tho secretly to meddle in our affairs. Mr Botta has I think in this matter confounded dates a little, & misled by the general character of that nation & their subsequent interference has attributed to them an original share in the contest between England & the Colonies which she never possessed.I am Sir with the highest respect / and gratitude / Your Mo obed sert
				
					W. Tudor
				
				
					If you favor me with a reply the direction should have Maine added to Gardiner—as there are other towns of the name—
				
			